The petition of the defendant to transfer this cause from the district court of appeal of the first district to the supreme court, to be heard and determined therein, is denied.
If the decision of the district court of appeal was intended to declare, as the defendant insists that it does, that when, upon the trial of a case, the wife of the defendant has testified against him without objection by him, her testimony then given may, in all cases, be read against him, over his objection, upon another trial of that or any other charge against him, we do not approve of that portion of it. No such question was necessarily involved in the case. The affirmance of the judgment, so far as the reading of such testimony is concerned, was justified by the fact that upon the trial of the forgery charge the defendant made no objection to the testimony of Norine Schneider against him, and that upon the trial of the perjury case, resulting in the judgment appealed from, he did not object to the reading of the testimony given by her upon the other trial. Furthermore, the testimony given upon the forgery trial by the wife of the defendant, not objected to by him, was admissible against him, upon the trial of a charge of perjury committed by him in the forgery case, so far as it would tend to show the materiality of the testimony given by him upon the trial for forgery and made the basis of the charge of perjury. *Page 76